Citation Nr: 0214462	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for sinusitis.

(The issues of entitlement to service connection for: sleep 
disturbance; a right ankle disorder; a skin rash; and pain of 
the chest, shoulders, feet, legs, back and hips will be the 
subjects of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1978 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records reveal that the 
veteran was treated on numerous occasions for headaches and 
sinusitis.

3.  There is competent medical evidence showing current 
diagnoses of chronic headaches and chronic sinusitis.

4.  The evidence of record reveals a continuity of 
symptomatology of headaches and sinusitis dating from service 
until present.  




CONCLUSIONS OF LAW

1.  Headaches were incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).  

2.  Sinusitis/rhinitis was incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
also imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed to 
support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(5)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).

In the present case, no additional duty to inform and assist 
the appellant is required with respect to the claims for 
service connection for headaches and sinusitis.  As noted in 
Section II below, the Board is granting service connection 
for these disabilities. 

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2001).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had headaches and sinusitis 
during service; (2) whether she has a current headache and/or 
sinusitis disability; and, if so, (3) whether the current 
disabilities are etiologically related to military service.  
The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Review of the veteran's service medical records reveals that 
she was treated for headaches beginning around March 1979.  
Subsequently she continued to have periodic complaints of 
headache pain which was treated throughout her entire period 
of military service.  Medical treatment records show an 
increase in frequency of her complaints of headaches in late 
1994 and early 1995 which is just prior to her separation 
from active service.  

The veteran's service medical records also show that she was 
diagnosed with sinusitis during service.  While service 
department radiology reports reveal that her sinuses were 
normal on x-ray examination, nevertheless there are several 
diagnoses of sinusitis which were made based on the physical 
symptoms exhibited by the veteran.  

The veteran filed her claim for service connection 
immediately after her separation from military service.  In 
August 1995, a VA examination of the veteran was conducted.  
This was less than two months after the veteran separated 
from active service.  The veteran reported a history of 
headaches, and that she still suffered from them.  She also 
reported recurring symptoms of nasal congestion and runny 
nose.  The examining physician's diagnosis included "chronic 
headaches, etiology not determined."  A history of sinus 
problems was also noted, but x-ray examination revealed 
normal sinuses.  Subsequent VA medical treatment records show 
continuing treatment for headaches.  A May 2001 VA 
examination report contains diagnoses of chronic headaches 
and "chronic sinusitis / allergic rhinitis."  

The medical evidence of record clearly shows that the veteran 
began having chronic headaches during military service.  She 
continues to have complaints of headaches to this day showing 
an unbroken continuing continuity of headache symptomatology 
from military service until present.  Therefore, service 
connection is granted for headaches.

The evidence of record also shows that the veteran developed 
symptoms of nasal congestion and runny nose during service 
and that she has had continuing complaints of these symptoms 
ever since.  The x-ray evidence of record shows normal 
sinuses, which does not support the diagnoses of chronic 
sinusitis which are of record.  However, the veteran clearly 
has symptoms of congestion and runny nose which are treated 
with prescription medication.  These symptoms originated 
during service and she has had these symptoms consistently 
ever since.  The Board suspects that the proper diagnosis may 
be chronic rhinitis rather than chronic sinusitis.  This is 
reflected in the dual diagnosis provided in the May 2001 VA 
examination report which list the diagnosis as "chronic 
sinusitis / allergic rhinitis."  Whatever the exact 
diagnosis, the veteran's disability clearly originated during 
service, and thus service connection for chronic sinusitis / 
chronic rhinitis is granted. 




ORDER

Service connection for headaches is granted.

Service connection for sinusitis/rhinitis is granted.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

